                                                                                                                                                                                   Exhibit
10.2
 
 


 
 
Rogers Corporation
 
2009 Long-Term Equity Compensation Plan
 
(As amended by the Board of Directors on February 9, 2011 and approved by
shareholders on May 12, 2011)
 
Article 1.
Background and Purpose
 
 
1.1.           Background.  This Rogers Corporation 2009 Long-Term Equity
Compensation Plan (the “Plan”) permits the grant of Incentive Stock Options,
Non-Qualified Stock Options, Stock Appreciation Rights, Restricted Stock,
Restricted Stock Units, Deferred Stock Units, Performance Shares and other
equity-based awards.
 
 
1.2.           Purpose.  The purposes of the Plan are (a) to attract, reward and
retain highly competent persons as Employees, Directors, and Consultants; (b) to
provide additional incentives to Employees, Directors, and Consultants as
determined by the Committee by aligning their interests with those of the
Company’s shareholders; and (c) to promote the success of the Company’s
business.
 
 
1.3.           Eligibility.  Employees, Consultants, and Directors are eligible
to be granted Awards under the Plan.  However, Incentive Stock Options may be
granted only to Employees.
 
 
1.4.           Definitions.  Capitalized terms used in the Plan and not
otherwise defined herein shall have the meanings set forth in Article 13 below.
 
 
Article 2.
Share Limits
 
 
2.1            Shares Subject to the Plan.
 
 
(a)           Share Reserve.  Subject to adjustment under Section 2.3 of the
Plan, the aggregate number of Shares that may be delivered pursuant to Awards
shall be increased by 415,000 Shares from 860,000 Shares to 1,275,000
Shares.  All of the available Shares may, but need not, be issued pursuant to
the exercise of Incentive Stock Options.  At all times the Company will reserve
and keep available a sufficient number of Shares in such manner as it may
consider appropriate in order to satisfy the requirements of all outstanding
Awards made under the Plan and all other outstanding but unvested Awards made
under the Plan that are to be settled in Shares.
 
 
(b)           Shares Counted Against Limitation.  If an Option is exercised, in
whole or in part, by either the tender of Shares under Section 5.4(b) or a net
exercise under Section 5.4(c), or if the Company’s tax withholding obligation is
satisfied by withholding Shares under Section 11.7(b), the number of Shares
deemed to have been issued under the Plan for purposes of the limitation set
forth in this Section 2.1 shall be the net number of Shares actually issued upon
exercise.  To the extent that an Award is designated to be paid in cash, such
cash payment will not reduce the number of Shares available for issuance under
the Plan.
 
 
(c)           Lapsed Awards.  If an Award: (i) expires; (ii) is terminated,
surrendered, or canceled without having been exercised in full; or (iii) is
otherwise forfeited in whole or in part (including as a result of Shares
constituting or subject to an Award being repurchased by the Company pursuant to
a contractual repurchase right), then the unissued Shares that were subject to
such Award and/or such surrendered, canceled, or forfeited Shares (as the case
may be) shall become available for future grant or sale under the Plan (unless
the Plan has terminated), subject however, in the case of Incentive Stock
Options, to any limitations under the Code.
 
 
(d)           Substitute Awards.  The Committee may grant Awards under the Plan
in substitution for stock and stock-based awards held by employees, directors,
consultants or advisors of another company (an “Acquired Company”) in connection
with a merger, consolidation or similar transaction involving such Acquired
Company and the Company or an Affiliate or the acquisition by the Company or an
Affiliate of property or stock of the Acquired Company.  The Committee may
direct that the substitute Awards be granted on such terms and conditions as the
Committee considers appropriate in the circumstances, including provisions that
preserve the aggregate exercise price and the aggregate option spread as of the
closing date of any such transaction in a manner that complies with Section 409A
of the Code.  Any substitute Awards granted under the Plan shall not count
against the share limitations set forth in Section 2.1(a) and 2.2.
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
2.2.           Individual Share Limit.  No individual shall be granted Options
and Stock Appreciation Rights with respect to more than 80,000 Shares during any
Tax Year.  No individual shall be granted Restricted Stock, Restricted Stock
Units, Deferred Stock Units, Performance Shares or any other type of
Equity-Based Award described under Section 9.1 with respect to more than 80,000
during any Tax Year.  The limits described in this Section 2.2 shall be
construed and applied consistently with Section 162(m) of the Code.
 
 
(a)           Awards not Settled in Shares.  If an Award is to be settled in
cash or any medium other than Shares, the number of Shares on which the Award is
based shall count toward the individual share limit set forth in this Section
2.2.
 
 
(b)           Canceled Awards.  Any Awards granted to a Participant that are
canceled shall continue to count toward the individual share limit applicable to
that Participant as set forth in this Section 2.2.
 
 
2.3.           Adjustments.  The following provisions will apply if any
extraordinary dividend or other extraordinary distribution occurs in respect of
the Shares (whether in the form of cash, Shares, other securities, or other
property), or any reclassification, recapitalization, stock split (including a
stock split in the form of a stock dividend), reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Shares or other securities of the Company or any
similar, unusual or extraordinary corporate transaction (or event in respect of
the Shares), including a Change in Control, or a sale of all or substantially
all the assets of the Company occurs.  The Committee will, in such manner and to
such extent (if any) as it deems equitable in its absolute discretion to prevent
dilution or enlargement of the rights of Participants:
 
(a)           proportionately adjust any or all of (i) the number and type of
Shares (or other securities) that thereafter may be made the subject of Awards
(including the specific maximums and numbers of Shares set forth elsewhere in
the Plan), (ii) the number, amount and type of Shares (or other securities or
property) subject to any or all outstanding Awards, (iii) the grant, purchase,
or exercise price of any or all outstanding Awards, (iv) the securities, cash or
other property deliverable upon exercise of any outstanding Awards, (v) the
repurchase price, if any per Share subject to each outstanding Restricted Stock
Award, or (vi) the performance standards appropriate to any outstanding Awards
(subject to the limitations for performance based compensation under Section
162(m) of the Code), or
 
(b)           subject to Section 11.9 of the Plan, in the case of an
extraordinary dividend or other distribution, recapitalization,
reclassification, merger, reorganization, consolidation, combination, sale of
assets, split up, exchange, or spin off, including, without limitation, in the
event of a Change in Control, make provision for (i) a cash payment, (ii) the
substitution or exchange of any or all outstanding Awards, (iii) the cash,
securities or property deliverable to the holder of any or all outstanding
Awards based upon the distribution or consideration payable with respect to
Shares upon or in respect of such event, (iv) all vested Options and Stock
Appreciation Rights to be exercised by a date certain in connection with such
event at which time these stock rights (whether or not then vested) shall
terminate, provided Participants are given advance written notice or (v) a
combination of the foregoing, which may vary among Participants.
 
The Committee shall value Awards as it deems reasonable in the event of a cash
settlement and, in the case of Options, Stock Appreciation Rights or similar
stock rights, may base such settlement solely upon the excess, if any, of the
per Share amount payable upon or in respect of such event over the exercise
price of the Award.  The Committee’s determination with respect to any
adjustments under this Section 2.3 shall be final and conclusive.  The Committee
may act under this Section 2.3 at any time to the extent that the Committee
deems such action necessary to permit a Participant to realize the benefits
intended to be conveyed with respect to the underlying Shares in the same manner
as is or will be available to shareholders generally.  In the case of any stock
split or reverse stock split, if no action is taken by the Committee, the
proportionate adjustments contemplated by Section 2.3(a) above shall
nevertheless be made.  Any adjustments made under this Section 2.3 shall be done
in a manner that complies with Section 409A of the Code, to the extent
applicable.
 
 
Article 3.
Plan Administration
 
 
3.1.           Administrator.  The Plan shall be administered by the Committee.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
3.2           Powers of the Committee.  Subject to the provisions of the Plan,
Applicable Law, and the specific duties delegated by the Board to the Committee,
the Committee shall have the authority in its discretion: (a) to determine the
Fair Market Value; (b) to select the Service Providers to whom Awards may be
granted hereunder and the types of Awards to be granted to each; (c) to
determine the number of Shares to be covered by each Award granted hereunder;
(d) to determine whether, to what extent, and under what circumstances an Award
may be settled in cash, Shares, other securities, other Awards, or other
property; (e) to approve forms of Award Agreements; (f) to determine, in a
manner consistent with the terms of the Plan, the terms and conditions of any
Award granted hereunder, based on such factors as the Committee, in its sole
discretion, shall determine; (g) to construe and interpret the terms of the Plan
and Award Agreements; (h) to correct any defect (including but not limited to
amending an Award Agreement to comply with Applicable Law), supply any omission,
or reconcile any inconsistency in the Plan or any Award Agreement in the manner
and to the extent it shall deem desirable to carry out the purposes of the Plan;
(i) to prescribe, amend, and rescind rules and regulations relating to the Plan,
including rules and regulations relating to sub-plans established pursuant to
Section 14.1 of the Plan; (j) to authorize withholding arrangements pursuant to
Section 11.7(b) of the Plan; (k) to authorize any person to execute on behalf of
the Company any instrument required to effect the grant of an Award previously
granted by the Committee; (l) to accelerate at any time the vesting,
exercisability or both of all or any portion of an Award; (m) to determine the
treatment of Awards in connection with a Change in Control; (n) subject to the
restrictions under Section 409A of the Code, to extend at any time the period
during which a Stock Option may be exercised or a Stock Appreciation Right may
be settled, and (o) to make all other determinations and take all other action
described in the Plan or as the Committee otherwise deems necessary or advisable
for administering the Plan and effectuating its purposes.
 
 
3.3.           Compliance with Applicable Law.  The Committee shall administer,
construe, interpret, and exercise discretion under the Plan and each Award
Agreement in a manner that is consistent and in compliance with a reasonable,
good faith interpretation of all Applicable Laws, and that avoids (to the extent
practicable) the classification of any Award as “non-qualified deferred
compensation” for purposes of Section 409A of the Code, as determined by the
Committee, or if an Award is subject to Section 409A of the Code, in a manner
that complies with Section 409A of the Code.  Notwithstanding the foregoing, the
failure to satisfy the requirements of Section 409A of the Code or Section
162(m) of the Code with respect to the grant of an Award under the Plan shall
not affect the validity of the action of the Committee otherwise duly authorized
and acting in the matter.
 
 
3.4.           Effect of Committee’s Decision and Committee’s Liability.  The
Committee’s decisions, determinations and interpretations shall be final and
binding on all Participants and any other holders of Awards.  Neither the Board
nor the Committee, nor any member of either or any delegatee thereof (including
any person signing on behalf of the Company) shall be liable for any act,
omission, interpretation, construction, or determination made in good faith in
connection with the Plan or any Award Agreement.
 
 
3.5.           Awards may be Granted Separately or Together.  In the Committee’s
discretion, Awards may be granted alone, in addition to, or in tandem with any
other Award or any award granted under another plan of the Company or an
Affiliate.  Awards granted in addition to or in tandem with other awards may be
granted either at the same time or at different times.
 
 
Article 4.
Vesting and Performance Objectives
 
 
4.1.           General.  The vesting schedule or Period of Restriction for any
Award shall be specified in the Award Agreement.  The criteria for vesting and
for removing restrictions on any Award may include (i) performance of
substantial services for the Company for a specified period; (ii) achievement of
one or more Performance Objectives; or (iii) a combination of (i) and (ii), as
determined by the Committee.
 
 
4.2.           Period of Absence from Providing Substantial Services.  To the
extent that vesting or removal of restrictions is contingent on performance of
substantial services for a specified period, a leave of absence (whether paid or
unpaid) shall not count toward the required period of service unless the Award
Agreement specifically provides otherwise or unless otherwise determined by the
Committee.
 
 
4.3.           Performance Objectives.
 
 
(a)           Possible Performance Objectives.  Any Performance Objective shall
relate to the Service Provider’s performance for the Company (or an Affiliate)
or the Company’s (or Affiliate’s) business activities or organizational goals,
and shall be sufficiently specific that a third party having knowledge of the
relevant facts could determine whether the Performance Objective is
achieved.  Performance Objectives may be absolute in their terms or measured
against or in relationship to other companies comparably, similarly or otherwise
situated or other external or internal measures.  The designated level of
performance for a Performance Objective may vary from Participant to
Participant.  Performance Objectives with respect to any Award may include any
one or more of the following General Financial and/or Operational Objectives or
combination thereof, as established by the Committee in its sole discretion,
which may be applicable on a Company-wide basis and/or with respect to operating
units, divisions, subsidiaries, acquired businesses, minority investments,
partnerships, or joint ventures:
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
(i)           General Financial Objectives:
 
·      Achieving a target return on the Company’s (or an Affiliate’s) sales,
revenues, capital, assets, or shareholders’ equity;
 
·      Increasing the Company’s net sales;
 
·      Achieving a target level of earnings (including gross earnings; earnings
before certain deductions, such as interest, taxes, depreciation, or
amortization; or diluted earnings per share);
 
·      Achieving a target level of pre-tax or after-tax income (including net
income or income before consideration of certain factors, such as overhead) or a
target level of gross profits for the Company, an Affiliate or a business unit;
 
·      Maintaining or achieving a target level of appreciation in the price of
the Shares;
 
·      Increasing the Company’s (or an Affiliate’s) market share to a specified
target level;
 
·      Achieving or maintaining a Share price that meets or exceeds the
performance of specified stock market indices or other benchmarks over a
specified period;
 
·      Achieving a level of Share price, earnings, or income performance that
meets or exceeds performance in comparable areas of peer companies over a
specified period;
 
·      Achieving specified reductions in costs or targeted levels in costs;
 
·      Achieving specified improvements in collection of outstanding accounts or
specified reductions in non-performing debts;
 
·      Achieving a level of cash flow, funds from operations or similar measure
and
 
 
(ii)           Operational Objectives:
 
·      Introducing one or more products into one or more new markets;
 
·      Acquiring a prescribed number of new customers in a line of business;
 
·      Achieving a prescribed level of productivity within a business unit;
 
·      Completing specified projects within or below the applicable budget;
 
·      Acquiring other businesses or integrating acquired businesses; and
 
·      Expanding into other markets.
 
The  Committee is authorized to exclude one or more of the following items in
establishing performance goals that may be established for Awards: (1) the
dilutive effects of acquisitions or joint ventures; (2) restructuring and/or
other nonrecurring charges; (3) exchange rate effects, as applicable, for non-US
dollar denominated net sales and operating earnings; (4) the effects of changes
to generally accepted accounting standards required by the Financial Accounting
Standards Board; (5) the effects to any statutory adjustments to corporate tax
rates; (6) the impact of any “extraordinary items” as determined under generally
accepted accounting principles; and (7) the effect of any change in the
outstanding shares of common stock of the Company by reason of any stock
dividend or split, stock repurchase, reorganization, recapitalization, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to common shareholders other than regular
cash dividends.  Any such exclusion must be taken prior to the earlier to occur
of 90 days after the commencement of the period of service to which the
performance goals relate and the lapse of 25% of the period of service.
 
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           Shareholder Approval of Performance Objectives.  The list of
possible Performance Objectives set forth in Section 4.3(a) above, and the other
material terms of Awards that are intended to qualify as “performance based
compensation” under Section 162(m) of the Code, shall be subject to reapproval
by the Company’s shareholders in the time period prescribed by Section 162(m) of
the Code.
 
 
(c)           Documentation of Performance Objectives.  With respect to any
Award, the Performance Objectives shall be set forth in writing no later than
ninety (90) days after commencement of the period to which the Performance
Objective(s) relate(s) (or, if sooner, before 25% of such period has elapsed)
and at a time when achievement of the Performance Objectives is substantially
uncertain.  Such writing shall also include the period for measuring achievement
of the Performance Objectives, which shall be no greater than five consecutive
years, as established by the Committee.  Once established by the Committee, the
Performance Objective(s) with respect to an Executive Officer may not be changed
to accelerate the settlement of an Award or to accelerate the lapse or removal
of restrictions on any Award that otherwise would be due upon the attainment of
the Performance Objective(s).
 
(d)           Committee Certification.  Prior to settlement of any Award that is
contingent on achievement of one or more Performance Objectives, the Committee
shall certify in writing that the applicable Performance Objective(s) and any
other material terms of the Award were in fact satisfied.  For purposes of this
Section 4.3(d), approved minutes of the Committee shall be adequate written
certification.
 
(e)           Adjustments.  The Committee may adjust in any manner the number of
Shares deliverable or the amount payable under any Award subject to Performance
Objectives under this Section 4.3 notwithstanding satisfaction of any
Performance Objective in the event that exceptional circumstances arise that, in
the Committee's judgment, would result in payouts not consistent with the
Committee's intentions as of the grant date or would otherwise cause the Award
to result in an outcome materially inconsistent with the best interests of the
Company; provided, however, that in no event shall the Committee increase the
number of Shares deliverable or the amount payable under any Award with respect
to any Participant who is an Executive Officer at any time during the
performance period or the time of payment.
 
 
Article 5.
Stock Options
 
 
5.1.           Terms of Option. Subject to the provisions of the Plan, the type
of Option, term, exercise price, vesting schedule, and other conditions and
limitations applicable to each Option shall be as determined by the Committee
and shall be stated in the Award Agreement.
 
 
5.2.           Type of Option.
 
 
(a)           Each Option shall be designated in the Award Agreement as either
an Incentive Stock Option or a Non-Qualified Stock Option.  Only an Employee may
be granted an Incentive Stock Option – a Director or Consultant may only receive
an Option in the form of a Non-Qualified Stock Option.  To the extent that any
Option does not qualify as an Incentive Stock Option, it shall be treated as a
Non-Qualified Stock Option.
 
 
(b)           Neither the Company nor the Committee shall have liability to a
Participant or any other party if an Option (or any part thereof) which is
intended to be an Incentive Stock Option does not qualify as an Incentive Stock
Option.  In addition, the Committee may make an adjustment or substitution
described in Section 2.3 of the Plan that causes the Option to cease to qualify
as an Incentive Stock Option without the consent of the affected Participant or
any other party.
 
5.3.           Limitations.
 
 
(a)           Maximum Term.  No Option shall have a term in excess of ten (10)
years measured from the date the Option is granted.  In the case of any
Incentive Stock Option granted to a 10% Stockholder (as defined in Section
5.3(d), below), the term of such Incentive Stock Option shall not exceed five
years measured from the date the Option is granted.
 
 
(b)           Minimum Exercise Price.  Subject to Section 2.3 of the Plan, the
exercise price per share of an Option shall not be less than 100% of the Fair
Market Value per Share on the date the Option is granted.  In the case of any
Incentive Stock Option granted to a 10% Stockholder (as defined in Section
5.3(d), below), subject to Section 2.3 of the Plan, the exercise price per share
of such Incentive Stock Option shall not be less than 110% of the Fair Market
Value per Share on the date the Option is granted.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
(c)           $100,000 Limit for Incentive Stock Options.  Notwithstanding an
Option’s designation, to the extent that Incentive Stock Options are exercisable
for the first time by the Participant during any calendar year with respect to
Shares whose aggregate Fair Market Value exceeds $100,000 (regardless of whether
such Incentive Stock Options were granted under the Plan, or any other plan of
the Company or any Affiliate), such Options shall be treated as Non-Qualified
Stock Options.  For purposes of this Section 5.3(c), Fair Market Value shall be
measured as of the date the Option was granted and Incentive Stock Options shall
be taken into account in the order in which they were granted consistent with
Applicable Law.
 
 
(d)           10% Stockholder.  For purposes of this Section 5.3, a “10%
Stockholder” is an individual who, immediately before the date an Award is
granted, owns (or is treated as owning) Shares possessing more than 10% of the
total combined voting power of all classes of stock of the Company or an
Affiliate, determined under Section 424(d) of the Code.
 
 
(e)           Time Limit on Granting Incentive Stock Options.  Incentive Stock
Options may only be granted within ten years after the date the Board approves
the Plan.
 
 
5.4.           Form of Consideration.  The Committee shall determine the
acceptable form of consideration for exercising an Option, including the method
of payment.  In the case of an Incentive Stock Option, the Committee shall
determine the acceptable form of consideration at the time of grant.  To the
extent approved by the Committee, the consideration for exercise of an Option
may be paid in any one, or any combination, of the forms of consideration set
forth in subsections (a), (b), (c), (d) and (e) below.
 
 
(a)           Cash Equivalent.  Consideration may be paid by cash, check,
electronic transfer of funds, or other cash equivalent approved by the
Committee.
 
 
(b)           Tender or Attestation of Shares.  Consideration may be paid by the
tendering of other Shares to the Company or the attestation to the ownership of
the Shares that otherwise would be tendered to the Company in exchange for the
Company’s reducing the number of Shares issuable upon the exercise of the
Option.  Shares tendered or attested to in exchange for Shares issued under the
Plan may not be Shares of Restricted Stock at the time they are tendered or
attested to.  The Committee shall determine acceptable methods for tendering or
attesting to Shares to exercise an Option under the Plan and may impose such
limitations and prohibitions on the use of Shares to exercise Options as it
deems appropriate (including requiring that any such Shares be held for a
certain minimum period of time, to the extent required by applicable accounting
rules).  For purposes of determining the amount of the Option price satisfied by
tendering or attesting to Shares, such Shares shall be valued at their Fair
Market Value on the date of tender or attestation, as applicable.
 
 
(c)           Net-Exercise.  The Exercise Price may be paid by having the
Company retain from Shares otherwise issuable upon the exercise of the Option a
number of Shares having a Fair Market Value equal to the Exercise Price (a
“net-exercise”).  For purposes of determining the amount of the Option price
satisfied by retaining Shares, such Shares shall be valued at their Fair Market
Value on the date of exercise.
 
 
(d)           Broker-Assisted Cashless Exercise.  Subject to the Committee’s
approval and further subject to the Shares being actively traded on a securities
exchange, consideration may be paid by the Participant’s (i) irrevocable
instructions to the Company to deliver the Shares issuable upon exercise of the
Option promptly to a broker (acceptable to the Company) for the Participant’s
account, and (ii) irrevocable instructions to the broker to sell Shares
sufficient to pay the exercise price and upon such sale to deliver the exercise
price to the Company.  A Participant may use this form of exercise only if the
exercise would not subject the Participant to liability under Section 16(b) of
the Exchange Act or would be exempt pursuant to Rule 16b-3 promulgated under the
Exchange Act or any other exemption from such liability.  Shares acquired by a
cashless exercise shall be deemed to have a Fair Market Value on the Option
exercise date equal to the gross sales price at which the broker sold the Shares
to pay the exercise price.
 
 
(e)           Other Methods.  Consideration may be paid using such other methods
of payment as the Committee, at its discretion, deems appropriate from time to
time.
 
 
5.5.           Exercise of Option.
 
 
(a)           Procedure for Exercise.  Any Option granted hereunder shall be
exercisable according to the terms of the Plan and at such times and under such
conditions as set forth in the Award Agreement.  An Option shall be deemed
exercised when the Company or the Company’s designee designated to accept notice
of exercise receives: (i) written or electronic notice of exercise (in
accordance with the Award Agreement) from the person entitled to exercise the
Option specifying the number of Shares to be purchased and (ii) full payment for
the Shares (in a form permitted under Section 5.4 of the Plan) with respect to
which the Option is exercised.
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
(b)           Rights as a Shareholder.  Shares subject to an Option shall be
deemed issued, and the Participant shall be deemed the record holder of such
Shares, on the Option exercise date.  Until such Option exercise date, no right
to vote or receive dividends or any other rights as a shareholder shall exist
with respect to the Shares subject to the Option.
 
 
 Article 6.
Stock Appreciation Rights
 
 
6.1.           Terms of Stock Appreciation Right.  Each Stock Appreciation Right
shall be subject to the terms, conditions and restrictions consistent with the
Plan as the Committee may impose, subject to the limitations set forth
below.  Except as otherwise specifically provided for by the Committee, all
Awards of Stock Appreciation Rights shall be settled in shares of Common Stock
issuable upon the exercise of the Stock Appreciation Right.
 
(a)           Base Price.  The base price per Share subject to a Stock
Appreciation Right shall be determined by the Committee and may not be less than
the Fair Market Value of a share of Common Stock on the date the Stock
Appreciation Right is granted.
 
(b)           Exercise Period.  Stock Appreciation Rights shall be exercisable
at such time or times and subject to such terms and conditions as shall be
determined by the Committee; provided, however, that no Stock Appreciation Right
shall be exercisable later than ten years after the date it is granted.  Stock
Appreciation Rights shall terminate at such earlier times and upon such
conditions or circumstances as the Committee shall determine, as set forth in
the applicable Award Agreement.
 
 
6.2.           Exercise of Stock Appreciation Right.
 
 
(a)           Procedure for Exercise.  Any Stock Appreciation Right granted
hereunder shall be exercisable according to the terms of the Plan and at such
times and under such conditions as set forth in the Award Agreement.  A Stock
Appreciation Right shall be deemed exercised when the Company receives written
or electronic notice of exercise (in accordance with the Award Agreement) from
the person entitled to exercise the Stock Appreciation Right.
 
 
(b)           Rights as a Shareholder.  Shares subject to a Stock Appreciation
Right shall be deemed issued, and the Participant shall be deemed the record
holder of such Shares, on the date the Stock Appreciation Right is
exercised.  Until such date, no right to vote or receive dividends or any other
rights as a shareholder shall exist with respect to the Shares subject to the
Stock Appreciation Right.
 
 
Article 7.
Restricted Stock
 
 
7.1.           Terms of Restricted Stock.  Subject to the provisions of the
Plan, the Period of Restriction, the number of Shares granted, and other
conditions and limitations applicable to each Award of Restricted Stock shall be
as determined by the Committee and shall be stated in the Award
Agreement.  Unless the Committee determines otherwise, Shares of Restricted
Stock shall be held by the Company as escrow agent until the restrictions on
such Shares have lapsed.
 
 
7.2.           Transferability.  Except as provided in this Article 7, Shares of
Restricted Stock may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated until the end of the applicable Period of Restriction.
 
 
7.3.           Other Restrictions.  The Committee, in its sole discretion, may
impose such other restrictions on Shares of Restricted Stock on the grant date
as it may deem advisable or appropriate.
 
 
7.4.           Removal of Restrictions.  Except as otherwise provided in this
Article 7, and subject to Section 11.5 of the Plan, Shares of Restricted Stock
covered by an Award of Restricted Stock made under the Plan shall be released
from escrow, and shall become fully transferable, as soon as practicable after
the Period of Restriction ends, and in any event no later than 2½ months after
the end of the Tax Year in which the Period of Restriction ends.
 
 
7.5.           Voting Rights.  During the Period of Restriction, Service
Providers holding Shares of Restricted Stock granted hereunder may exercise full
voting rights with respect to those Shares, unless otherwise provided in the
Award Agreement.
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
7.6.           Dividends and Other Distributions.  During the Period of
Restriction, Service Providers holding Shares of Restricted Stock shall be
entitled to receive all dividends and other distributions paid with respect to
such Shares, unless otherwise provided in the Award Agreement, as follows:
 
 
(a)           If any such dividends or distributions are paid in Shares, the
Shares shall be subject to the same restrictions (and shall therefore be
forfeitable to the same extent) as the Shares of Restricted Stock with respect
to which they were paid.
 
 
(b)           If any such dividends or distributions are paid in cash, the cash
payments shall be subject to the same restrictions as the related Restricted
Stock, in which case they shall be accumulated (without interest) during the
Period of Restriction and paid or forfeited when the related Shares of
Restricted Stock become nonforfeitable or are forfeited, as the case may be.  In
no event shall any cash dividend or distribution be paid later than 2½ months
after the Tax Year in which the dividend or distribution becomes nonforfeitable.
 
 
Article 8.
Restricted Stock Units
 
 
8.1.           Terms of Restricted Stock Units.  Subject to the provisions of
the Plan, the Period of Restriction, number of underlying Shares, and other
conditions and limitations applicable to each Award of Restricted Stock Units
shall be as determined by the Committee and shall be stated in the Award
Agreement.
 
 
8.2.           Settlement of Restricted Stock Units.  Subject to Section 11.5 of
the Plan, unless otherwise provided in an Award Agreement, the number of Shares
specified in the Award Agreement shall be delivered to the Participant as soon
as practicable after the end of the applicable Period of Restriction, and in any
event no later than 2½ months after the end of the Tax Year in which the Period
of Restriction ends.
 
 
8.3.           Dividend and Other Distribution Equivalents.  The Committee is
authorized to grant to holders of Restricted Stock Units the right to receive
payments equivalent to dividends or other distributions with respect to Shares
underlying Awards of Restricted Stock Units.  Dividend equivalents or other
distributions shall be subject to the same restrictions as the related
Restricted Stock Units, in which case they shall be accumulated (without
interest) during the Period of Restriction and paid or forfeited when the
related Restricted Stock Units are paid or forfeited, as the case may be.
 
 
8.4.           Deferral Election. Notwithstanding anything to the contrary in
Sections 8.2 or 8.3, a Participant may elect in accordance with the terms of the
Award Agreement and Section 409A of the Code to defer receipt of all or any
portion of the Shares or other property otherwise issuable to the Participant
pursuant to a Restricted Stock Unit Award to the extent permitted by the
Committee.
 
 
Article 9.
Other Equity-Based Awards
 
 
9.1.           Other Equity-Based Awards.  The Committee shall have the right to
grant other Awards based upon or payable in Shares having such terms and
conditions as the Committee may determine, including Deferred Stock Units,
Unrestricted Shares, Performance Shares and the grant of securities convertible
into Shares.  The Committee shall determine the terms and conditions of such
Awards, including the number of Shares and any vesting or performance
restrictions.  Shares delivered pursuant to an Award in the nature of a purchase
right granted under this Article 9 shall be purchased for such consideration,
paid for at such times, by such methods, and in such forms, including, without
limitation, cash, Shares, other Awards, notes, or other property, as the
Committee shall determine.
 
 
Article 10.
termination of service
 
 
10.1          Effect of Termination of Service on Awards; Forfeiture.  The
Committee may provide, by rule or regulation or in any Award Agreement, or may
determine in any individual case, the circumstances in which Awards shall be
exercised, vested, paid or forfeited in the event a Participant ceases to be a
Service Provider prior to the end of a performance period, Period of Restriction
or the exercise, vesting or settlement of such Award.  Unless otherwise
determined by the Committee if, with respect to any Award, (a) a Participant’s
Termination of Service occurs before the end of the Period of Restriction or the
vesting date applicable to such Award (or the applicable portion of such Award)
or (b) any Performance Objectives are not achieved in whole or in part (as
determined by the Committee) by the end of the period for measuring such
Performance Objectives, then all such then unvested and/or unearned Awards shall
be forfeited by the Participant without any consideration due to such
Participant.
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
Article 11.
Additional Terms of Awards
 
11.1.           No Rights to Awards.  No Service Provider shall have any claim
to be granted any Award under the Plan, and the Company is not obligated to
extend uniform treatment to Participants or Beneficiaries under the Plan.  The
terms and conditions of Awards and treatment of an Award under Section 2.3(b)
need not be the same with respect to each Participant.
 
11.2.           No Effect on Employment or Service.  Neither the Plan nor any
Award shall confer upon a Participant any right with respect to continuing the
Participant’s relationship as a Service Provider with the Company, nor shall it
interfere in any way with the Participant’s right or the Company’s right to
terminate such relationship at any time for any reason to the extent permitted
by Applicable Laws.
 
11.3.           No Fractional Shares.  No fractional Shares shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
whether cash, other securities, or other property shall be paid or transferred
in lieu of any fractional Shares, or whether such fractional Shares or any
rights thereto shall be canceled, terminated, or otherwise eliminated.
 
 
11.4.           Transferability of Awards.  Unless otherwise determined by the
Committee, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant.  Subject to the approval of the Committee
in its sole discretion, Non-Qualified Stock Options may be transferable to
members of the immediate family of the Participant and to one or more trusts for
the benefit of such family members, partnerships in which such family members
are the only partners, or corporations in which such family members are the only
shareholders.  “Members of the immediate family” means the Participant’s spouse,
children, stepchildren, grandchildren, parents, grandparents, siblings
(including half brothers and sisters), and individuals who are family members by
adoption.  To the extent that any Award is transferable, such Award shall
contain such additional terms and conditions as the Committee deems appropriate.
 
 
11.5.           Conditions on Delivery of Shares and Lapsing of
Restrictions.  The Company shall not be obligated to deliver any Shares pursuant
to the Plan or to remove restrictions from Shares previously delivered under the
Plan until (a) all conditions of the Award have been met or removed to the
satisfaction of the Committee, (b) subject to approval by the Company’s counsel,
all other legal matters (including any Applicable Laws) in connection with the
issuance and delivery of such Shares have been satisfied, and (c) the
Participant has executed and delivered to the Company such representations or
agreements as the Committee may consider appropriate to satisfy the requirements
of Applicable Laws.
 
 
11.6.           Inability to Obtain Authority.  The inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance or
sale of any Shares hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained.
 
 
11.7.           Tax Withholding.
 
 
(a)           Withholding Requirements.  Prior to the delivery of any Shares or
cash pursuant to the grant, exercise, vesting, or settlement of an Award, the
Company shall have the power and the right to deduct or withhold, or to require
a Participant or Beneficiary to remit to the Company, an amount sufficient to
satisfy any federal, state, local and foreign taxes (including the Participant’s
FICA obligation) that the Company determines is required to be withheld to
comply with Applicable Laws.  The Participant or Beneficiary shall remain
responsible at all times for paying any federal, state, local and foreign income
or employment tax due with respect to any Award, and the Company shall not be
liable for any interest or penalty that a Participant or Beneficiary incurs by
failing to make timely payments of tax.
 
 
(b)           Withholding Arrangements.  The Committee, in its sole discretion
and pursuant to such procedures as it may specify from time to time, may permit
a Participant or Beneficiary to satisfy a tax withholding obligation with
respect to an Award, in whole or in part or some combination thereof, by
electing to have the Company withhold otherwise deliverable Shares with respect
to such Award or delivering to the Company already-owned Shares having a Fair
Market Value equal to the minimum statutory amount required by Applicable Law to
be withheld.  The Fair Market Value of the Shares to be withheld or delivered,
or with respect to which restrictions are removed, shall be determined as of the
date that the taxes are required to be withheld.
 
 
 
9

--------------------------------------------------------------------------------

 
 
11.8.          Other Provisions in Award Agreements.  In addition to the
provisions described in the Plan, any Award Agreement may include on the grant
date such other provisions (whether or not applicable to the Award of any other
Participant) as the Committee determines appropriate, including but not limited
to restrictions on resale or other disposition, rights of the Company to
repurchase or recover Shares or Shares underlying Awards, provisions with
respect to the treatment and/or forfeiture of Awards in the event that a
Participant breaches any confidentiality, non-competition, non-solicitation or
other restrictive covenant and provisions to comply with Applicable
Laws.  Without limiting any other express authority of the Committee under (but
subject to) the express limits of the Plan, the Committee may waive conditions
of or limitations on Awards to Participants that the Committee in the prior
exercise of its discretion had imposed, without the Participant’s
consent.  Notwithstanding the foregoing, the Committee shall not adjust or
change previously imposed terms and conditions for an Option or a Stock
Appreciation Right in such a manner as would constitute a Repricing of the
exercise price or base amount of any Option or Stock Appreciation Right without
shareholder approval except as contemplated in Section 2.3 (with respect to a
stock split, merger, acquisition, spin-off or any other similar, unusual or
extraordinary corporate transaction or event in respect of the Shares as
described therein).
 
11.9           Change in Control.  Unless otherwise determined by the Committee:
 
(a)           The vesting of Awards that vest solely on the basis of continued
employment with the Company or any of its Affiliates shall be accelerated solely
by reason of a Change in Control only if the surviving corporation or acquiring
corporation following a Change in Control refuses to assume or continue such
Awards or to substitute similar Awards for those outstanding immediately prior
to the Change in Control.  If such Awards are so continued, assumed or
substituted and at any time after the Change in Control a Participant is
terminated without Cause, then the vesting and exercisability of all such
unvested Awards held by such Participant shall be accelerated in full and any
reacquisition rights held by the Company with respect to an Award shall lapse in
full, in each case, upon such termination.
 
(b)           The vesting of Awards that vest, in whole or in part, based upon
achieving Performance Objectives shall be accelerated on a pro rata basis by
reason of a Change in Control.  The pro rata vesting amount shall be determined
in good faith by the Committee based upon (A) the extent to which the
Performance Objectives for any such award has been achieved after evaluating
actual performance from the start of the performance period until the date of
the Change in Control and equitably adjusting performance targets for the
shortened period during which the Performance Objectives could be achieved, and
(B) the number of days the Participant was employed during the Award’s
performance period as of the date of the Change in Control.
 
(c)           Unless otherwise compliant with Section 409A of the Code,
notwithstanding the foregoing, any Award that is subject to Section 409A of the
Code shall only be settled upon a Change in Control if such Change in Control
also constitutes a change in the ownership or a change in the effective control
of the Company, or a change in the ownership of a substantial portion of the
assets of the Company, as each is defined under Section 409A of the Code and the
regulations thereunder (a “Qualifying Change in Control”).  Upon a Change in
Control that does not constitute a Qualifying Change in Control, Awards that are
subject to Section 409A of the Code shall remain payable at the times and in the
forms provided for in the applicable Award (without regard to such Change in
Control).
 
 
11.10.           Section 16 of the Exchange Act.  It is the intent of the
Company that Awards and transactions permitted by Awards be interpreted in a
manner that, in the case of Participants who are or may be subject to Section 16
of the Exchange Act, qualify, to the maximum extent compatible with the express
terms of the Awards, for the exemption from liability provided in Rule 16b-3
promulgated under the Exchange Act.  The Company shall have no liability to any
Participant or other person for Section 16 consequences of Awards or events in
connection with Awards if an Award or related event does not so qualify.
 
 
11.11.           Trading Policy Restrictions.  Awards shall be subject to the
Company’s insider trading policy as may be in effect from time to time,
including any blackout period trading prohibition or requirement to obtain
mandatory pre-clearance of a transaction.
 
 
11.12.           Not Benefit Plan Compensation.  Payments and other benefits
received by a Participant under an Award made pursuant to the Plan shall not be
deemed a part of a Participant’s compensation for purposes of determining the
Participant’s benefits under any other employee benefit plans or arrangements
provided by the Company or an Affiliate, except where the Committee expressly
provides otherwise in writing.
 
 
11.13.           Other Compensation Arrangements.  Nothing contained in the Plan
shall prevent the Board or the Committee from adopting other or additional
compensation arrangements, including trusts, and such arrangements may be either
generally applicable or applicable only in specific cases.
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
Article 12.
Term, Amendment, and Termination of Plan
 
 
12.1.           Term of Plan.  The Plan shall become effective on the Effective
Date.
 
 
12.2.           Termination.  The Plan shall terminate upon the earliest to
occur of (i) the tenth anniversary of Board approval of the Plan; (ii) the date
on which all Shares available for issuance under the Plan have been issued as
fully vested Shares; or (iii) the date determined by the Board pursuant to its
authority under Section 12.3 of the Plan.
 
 
12.3.           Amendment.  The Board may at any time amend, alter, suspend, or
terminate the Plan, without the consent of the Participants or
Beneficiaries.  The Company shall obtain shareholder approval of any Plan
amendment to the extent necessary to comply with Applicable Laws.  Any revision
that deletes or limits the scope of the provisions of Section 11.8 prohibiting
Repricing of Options or Stock Appreciation Rights without shareholder approval
shall require shareholder approval.
 
 
12.4.           Effect of Amendment or Termination.  No amendment, alteration,
suspension, or termination of the Plan or an Award Agreement shall impair the
rights of any Participant or Beneficiary under an outstanding Award, unless
required to comply with an Applicable Law or mutually agreed otherwise between
the Participant and the Committee; any such agreement must be in writing and
signed by the Participant and the Company.  Termination of the Plan shall not
affect the Committee’s ability to exercise the powers granted to it hereunder
with respect to Awards granted under the Plan prior to the date of such
termination.
 
 
Article 13.
Definitions
 
“Affiliate” means any corporation or other entity (other than the Company) in
any unbroken chain of corporations or other entities, beginning with the Company
if each of the corporations or entities (other than the last corporation or
entity in the unbroken chain) owns stock or other interests possessing 50% or
more of the total combined voting power of all classes of stock or other
interests in one of the other corporations or entities in the chain.
 
“Applicable Laws” means the requirements relating to, connected with, or
otherwise implicated by the administration of long-term incentive plans under
applicable state corporation laws, United States federal and state securities
laws, the Code, any stock exchange or quotation system on which the Shares are
listed or quoted, applicable accounting standards and the applicable laws of any
foreign country or jurisdiction where Awards are, or will be, granted under the
Plan.
 
“Award” means, individually or collectively, a grant under the Plan of Options,
Stock Appreciation Rights, Restricted Stock, Restricted Stock Units, or other
equity-based awards.
 
“Award Agreement” means a written agreement setting forth the terms and
provisions applicable to an Award granted under the Plan (which may, but need
not be executed, at the discretion of the Committee).  A writing includes an
electronic form of agreement.  Each Award Agreement shall be subject to the
terms and conditions of the Plan.
 
“Beneficiary” means the person or persons entitled to exercise any Award or
receive any payment under an Award after a Participant’s death as determined
under Section 14.4 of the Plan.
 
“Board” means the board of directors of the Company.
 
“Cause”, as used in connection with the termination of a Participant’s services,
means (1) with respect to any Participant covered under an Officer Special
Severance Agreement with the Company, “cause” as defined in that agreement, or
(2) with respect to any other Participant, any of the following:
 
(i)           the failure of the Participant to perform any of his or her duties
to the Company that results in material harm to the Company, including, without
limitation, breach of the Company’s code of ethics, conflict of interest or a
material violation of a material restriction under any other Company policy.
 
(ii)           the Participant’s commission of any felony or other crime that
the Committee determines adversely impacts the Participant’s ability to continue
performing services with the Company;
 
(iii)           acts of theft, embezzlement, fraud, dishonesty,
misrepresentation or falsification of documents or records involving the
Company; or
 
 
 
11

--------------------------------------------------------------------------------

 
 
(iv)           a breach of the terms of any confidentiality agreement,
non-competition agreement and non-solicitation agreement or any other agreement
between the Participant and the Company, after giving effect to the notification
provisions, if any, and the mechanisms to remedy or cure a breach, if
appropriate, as described in any such agreement.
 
The Committee shall determine whether conduct constituting “Cause” has occurred
for purposes of the Plan.  For purposes of this definition, the term “Company”
includes any Affiliate of the Company.


“Change in Control” shall mean the first to occur of any one of the following
events:
 
(i)           the closing of the sale of all or substantially all of the assets
of the Company on a consolidated basis to an unrelated person or entity;


(ii)           the closing of the sale of all of the Company’s Shares to an
unrelated person or entity;


(iii)           the consummation of any merger, reorganization, consolidation or
share exchange unless the persons who were the beneficial owners of the
outstanding Shares immediately before the consummation of such transaction
beneficially own more than 50% of the outstanding shares of the common stock of
the successor or survivor entity in such transaction immediately following the
consummation of such transaction.  For purposes of this subsection, the
percentage of the beneficially owned shares of the successor or survivor entity
described above shall be determined exclusively by reference to the shares of
the successor or survivor entity which result from the beneficial ownership of
Shares by the persons described above immediately before the consummation of
such transaction; or


(iv)           the complete dissolution or liquidation of the Company.


“Code” means the Internal Revenue Code of 1986, as amended.  Any reference to a
section of the Code herein shall include any regulations or other guidance of
general applicability promulgated under such section, and shall further include
any successor or amended section of such section of the Code that is so referred
to and any regulations thereunder.
 
“Committee” means the Compensation and Organization Committee of the Board;
provided, however, for the purpose of granting Awards with Service Providers in
their capacity as Directors, “Committee” shall mean the Board.
 
“Company” means Rogers Corporation, a Massachusetts corporation, or any
successor thereto.
 
“Consultant” means any natural person, including an advisor, engaged by the
Company or an Affiliate to render services (other than in connection with the
offer or sale of securities in a capital raising transaction or to promote or
maintain a market for securities) to such entity who is eligible to be covered
under an S-8 registration statement.
 
“Deferred Stock Unit” means an Award that is vested on the date of grant that
entitles the recipient to receive Shares after a designated period of
time.  Deferred Stock Units shall be subject to such restrictions and conditions
as set forth in the Award Agreement, which shall be consistent with the
provisions for Restricted Stock Units set forth in Article 8 above except for
the requirement to have a Period of Restriction.
 
“Director” means a member of the Board.
 
“Effective Date” means the date of approval of the Plan by the Board; provided
that the Plan and any Awards granted hereunder shall be null and void if the
Plan is not approved by the Company’s shareholders under Applicable Laws before
any compensation under the Plan is paid.
 
“Employee” means any person who is treated as an employee in the books and
records of the Company or any Affiliate.  Neither service as a Director nor
payment of a Director’s fee by the Company shall be sufficient to constitute
“employment” by the Company.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Executive Officer” means an individual who is an “executive officer” of the
Company (as defined by Rule 3b-7 under the Exchange Act).
 
“Fair Market Value” means, with respect to a Share as of any date (except in the
case of a cashless exercise pursuant to Section 5.4(d)), (i) if the Shares are
admitted to trading on a national securities exchange, the closing price of a
Share on such date (or, if the Shares were not traded on such day, then the next
preceding day on which the Shares were traded), (ii) if the Shares are not
admitted to trading on a national securities exchange, the average of the
closing bid and asked prices for a Share as quoted by the National Quotation
Bureau’s “Pink Sheets” or the National Association of Securities Dealers’ OTC
Bulletin Board System (or, if the Shares were not quoted on such day, then the
next preceding day on which the Shares were quoted) or (iii) otherwise, the fair
market value as determined in good faith by the Committee on such basis as it
deems appropriate.
 
 
 
12

--------------------------------------------------------------------------------

 
 
“Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code.
 
“Non-Qualified Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.
 
“Option” means an option to purchase Shares that is granted pursuant to Article
5 of the Plan.  An Option may be an Incentive Stock Option or a Non-Qualified
Stock Option.
 
“Participant” means the holder of an outstanding Award granted under the Plan.
 
“Performance Objective” means a performance objective or goal that must be
achieved before an Award, or a feature of an Award, becomes nonforfeitable, as
described in Section 4.3 of the Plan.
 
“Performance Shares” means a contractual right to payment in the form of Shares
upon the attainment of one or more Performance Objectives and any other terms
and conditions specified by the Committee.
 
“Period of Restriction” means the period during which Restricted Stock, the
remuneration underlying Restricted Stock Units or Performance Shares, or any
other feature of an Award is subject to a substantial risk of forfeiture.  A
Period of Restriction shall be deemed to end when the applicable Award ceases to
be subject to a substantial risk of forfeiture.
 
“Plan” means the Rogers Corporation 2009 Long-Term Equity Compensation Plan.
 
“Repricing” means (i) reducing the exercise price or base amount of an Option or
Stock Appreciation Right after it is granted, (ii) taking any action that is
treated as a “repricing” under generally accepted accounting principles, (iii)
canceling an Option or a Stock Appreciation Right at a time when its exercise
price or base amount exceeds the Fair Market Value of a Share (each, an
“Underwater Award”), in exchange for another Option, Stock Appreciation Right,
Restricted Stock or other Award, or (iv) repurchasing an Option or Stock
Appreciation Right that is an Underwater Award.
 
“Restricted Stock” means Shares that, during a Period of Restriction, are
subject to restrictions as described in Article 7 of the Plan.
 
“Restricted Stock Unit” means an Award that entitles the recipient to receive
Shares after a Period of Restriction as described in Article 8 of the Plan.
 
“Service Provider” means an Employee, Director, or Consultant of the Company or
an Affiliate.
 
“Share” means a share of the Company’s common stock, par value $1.00 per share.
 
“Stock Appreciation Right” means an Award that entitles the recipient to
receive, upon exercise, the excess of (i) the Fair Market Value of a Share on
the date the Award is exercised, over (ii) a base amount specified by the
Committee that shall not be less than the Fair Market Value of a Share on the
date the Award is granted, as described in Article 6 of the Plan.
 
“Tax Year” means the Company’s taxable year.  If an Award is granted by an
Affiliate, such Affiliate’s taxable year shall apply instead of the Company’s
taxable year.
 
 
“Termination of Service” means, (a) with respect to an Employee, the date the
individual ceases to be an Employee, (b) with respect to a Director, the date
the individual ceases to be a Director, and (c) with respect to a Consultant,
the date the individual ceases to be a Consultant.  Awards under the Plan shall
not be affected by the change of a Participant’s status within or among the
Company and any Affiliate, so long as the Participant continues to provide
services in substantially the same capacity as a Service Provider.  For purposes
of the Plan and any Award hereunder, if an entity ceases to be an Affiliate,
Termination of Service shall be deemed to have occurred with respect to each
Participant in respect of such Affiliate who does not continue as a Service
Provider in respect of the Company or another Affiliate after such giving effect
to such Affiliate’s change in status.  The employment relationship is treated as
continuing intact while the individual is on military leave, sick leave, or
other leave of absence if the period of such leave does not exceed six months,
or if longer, so long as the individual retains a right to reemployment with the
Company under an applicable statute or by contract.  If the period of leave
exceeds six months and the individual does not retain a right to reemployment
under an applicable statute or by contract, the employment relationship is
deemed to terminate on the first date immediately following such six-month
period.  Notwithstanding the foregoing, where a leave of absence is due to any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than six months, where such impairment causes the employee to be unable to
perform the duties of his or her position of employment or any substantially
similar position of employment, a 29-month period of absence may be substituted
for such six-month period.
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
“Unrestricted Shares” means a grant of Shares free of any employment based
restrictions.  Unrestricted Shares may be granted in respect of past services or
other valid consideration, or in lieu of cash compensation due to a Service
Provider.
 
 
Article 14.
Miscellaneous
 
 
14.1.           Authorization of Sub-Plans.
 
 
(a)           The Committee may from time to time establish one or more
sub-plans under the Plan for purposes of satisfying applicable blue sky,
securities, and/or tax laws of various jurisdictions.  The Committee shall
establish such sub-plans by adopting supplements to the Plan containing (i) such
limitations as the Committee deems necessary or desirable, and (ii) such
additional terms and conditions not otherwise inconsistent with the Plan as the
Committee shall deem necessary or desirable.  All sub-plans adopted by the
Committee shall be deemed to be part of the Plan, but each sub-plan shall apply
only to Participants within the affected jurisdiction and the Company shall not
be required to provide copies of any sub-plans to Participants in any
jurisdiction which is not the subject of such sub-plan.
 
 
(b)           In addition, the Committee may make Awards to Participants who are
foreign nationals, who are employed outside of the United States of America or
both (collectively, “Foreign Participants”) on terms and conditions consistent
with the Plan’s purpose but different from the provisions specified herein
without amending the Plan as may be necessary, desirable or appropriate, as
determined in its sole discretion.  Subject to any requirement of shareholder
approval imposed by applicable law, rule or regulation, the Committee may modify
previously granted Awards granted to Foreign Participants to reflect special
terms to recognize differences in laws, rules, regulations or customs of such
foreign jurisdictions with respect to tax, securities, currency, employee
benefit or other matters.
 
 
14.2.           Governing Law.  Except as specifically provided to the contrary
in a sub-plan applicable to a Participant or Beneficiary, the provisions of the
Plan and all Awards made hereunder shall be governed by and interpreted in
accordance with the laws of the Commonwealth of Massachusetts, regardless of the
laws that might otherwise govern under any state’s applicable principles of
conflicts of laws.
 
 
14.3.           Committee Manner of Action.  Unless otherwise provided in the
bylaws of the Company or the charter of the Committee: (a) a majority of the
members of a Committee shall constitute a quorum, and (b) the vote of a majority
of the members present who are qualified to act on a question assuming the
presence of a quorum or the unanimous written consent of the members of the
Committee shall constitute action by the Committee.  The Committee may delegate
authority to grant Awards to a subcommittee of its members in order to deduct
amounts as performance based compensation under Section 162(m) of the Code.  The
Committee may delegate the performance of ministerial functions in connection
with the Plan to such person or persons as the Committee may select.
 
 
14.4.           Beneficiary.  A Participant to whom an Award has been made under
the Plan may designate a Beneficiary or Beneficiaries to exercise any Award or
receive any payment under any Award payable on or after the Participant’s
death.  Any such designation shall be made on a form provided for that purpose
by the Company and shall not be effective until received by the Company.  If no
Beneficiary has been designated by a Participant, of if the designated
Beneficiaries have predeceased the Participant, the Beneficiary shall be the
Participant’s estate.
 
 
14.5.           Expenses.  The costs of administering the Plan shall be paid by
the Company.
 
 
14.6           Severability.  If any provision of the Plan, an Award or an Award
Agreement is determined by a court of competent jurisdiction to be invalid,
illegal, or unenforceable in any jurisdiction, or as to any person or Award,
such provision shall be construed or deemed to be amended to resolve the
applicable infirmity, unless the Committee determines that it cannot be so
construed or deemed amended without materially altering the Plan or the Award,
in which case such provision shall be stricken as to such jurisdiction, person,
or Award, and the remainder of the Plan and any such Award shall remain in full
force and effect.
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
14.7.           Construction.  Unless the contrary is clearly indicated by the
context, (a) the use of the masculine gender shall also include within its
meaning the feminine and vice versa; (b) the use of the singular shall also
include within its meaning the plural and vice versa; and (c) the word “include”
shall mean “include but not be limited to,” and the word “including” shall mean
“including but not limited to.”
 
 
14.8.           No Trust or Fund Created.  Neither the Plan nor any Award
Agreement shall create or be construed to create a trust or separate fund of any
kind or a fiduciary relationship between the Company (or an Affiliate) and a
Participant or any other person.  To the extent that any person acquires a right
to receive payments from the Company (or an Affiliate) pursuant to an Award,
such right shall be no more secure than the right of any unsecured general
creditor of the Company (or the Affiliate, as applicable).
 
 
14.9.           Headings.  Headings are given to the sections and subsections of
the Plan solely as a convenience to facilitate reference.  Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Plan or any provision thereof.
 
 
14.10.         Complete Statement of Plan.  This document is a complete
statement of the Plan
 




 
15

 